Order entered on October 19, 1965, settling the accounts of Samuel S. Goodman, the Receiver herein, overruling the objections of the plaintiffs to the account and directing payment to the receiver of commissions and an additional allowance of $1,250, unanimously modified, on the law, on the facts, and in the exercise of discretion, by deleting from the order the paragraph awarding to the receiver an allow*638anee for additional services in the sum of $1,250, and otherwise affirmed, with $50 costs and disbursements to appellants. CPLR 8004 (suhd. [a]) provides for the maximum compensation to be paid a receiver computed at 5% of sum received and disbursed by the receiver. The statutory commissions represent the maximum amount which may be paid to a receiver for his services. (Siegel v. Bromanbro Really Corp., 23 A D 2d 634.)
Concur — Breitel, J. P., McNally, Stevens, Steuer and Staley, JJ.